United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                 F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  May 20, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                       Charles R. Fulbruge III
                                                                                     Clerk
                                      No. 04-51117
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
JENNIFER MARIE YOUNT
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                      Western District of Texas, Waco
                           ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.



       IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand to District Court for resentencing in light of the

Supreme Court’s opinion in Booker and this Court’s opinion in

Mares is GRANTED.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     IT   IS   FURTHER   ORDERED   that   the   Appellee’s   unopposed

alternative motion to extend time to file the Appellee’s brief

fourteen (14) days from the Court’s denial of the Appellee’s

motion to vacate and remand is DENIED AS MOOT.